Citation Nr: 1532235	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a nasal/sinus disability, to include rhinitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active duty service from September 2001 to August 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for a skin disability was also originally developed for appellate review.  In a November 2014 rating decision, service connection was granted for contact dermatitis.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's rhinitis is related to her active duty.


CONCLUSION OF LAW

Rhinitis was incurred during the Veteran's active duty service.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A review of the service treatment records show that the Veteran was diagnosed and treated for sinusitis in January 2004, July 2005 and July 2008.  

On VA examination in July 2010, the Veteran reported having sinus problems three times per year and with each episode lasting for two weeks.  Physical examination was normal.  X-rays were within normal limits.  The examiner concluded that there was no pathology to render a diagnosis.  

On VA examination in July 2014, the Veteran reported that she was diagnosed as having sinusitis six or seven years ago and that she requires continuous medication for management of her symptoms.  Physical examination did not reveal any evidence of chronic sinusitis, however, the Veteran was diagnosed as having rhinitis which the examiner opined was at least as likely as not caused by the sinusitis diagnosed and treated in service.  The rationale provided was that the service treatment records indicate that the Veteran was treated for sinusitis and that sinusitis is medical condition that is likely to become recurrent throughout her life.  The examiner stated that sinusitis is a risk factor for rhinitis.

In an October 2014 addendum, a VA physician clarified that the Veteran did not have chronic sinusitis.

Upon careful review of the evidence of record, the Board finds that service connection is warranted for the Veteran's rhinitis.  The Board accepts the July 2014 medical opinion to the extent it relates the Veteran's current diagnosis of rhinitis to her treatment for sinusitis during active service.  Importantly, the July 2014 positive VA opinion is the only clinical opinion properly addressing the etiology of the claimed nasal/sinus disability.  The opinion is supported by the clinical evidence of record with a clear rationale.  Additionally, the Veteran has consistently and competently reported sinus/nasal issues since service.  As such, the Board concludes that service connection is warranted for rhinitis. 


ORDER

Service connection for rhinitis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


